      Case 2:21-cr-00167-GW Document 25 Filed 04/07/21 Page 1 of 3 Page ID #:73



 1

 2
                                                                 4/7/2021
 3
                                                                   eva
 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               No.   2:21-cr-00167-GW
11             Plaintiff,                    I N F O R M A T I O N

12             v.                            [18 U.S.C. § 1029(a)(2): Use of
                                             Unauthorized Access Devices;
13   CHRISTIAN JEREMYAH JAMES,               18 U.S.C. § 1028A(a)(1):
                                             Aggravated Identity Theft]
14             Defendant.

15

16        The Acting United States Attorney charges:
17                                     COUNT ONE
18                        [18 U.S.C. §§ 1029(a)(2), 2(a)]
19        Beginning on or about August 29, 2020, and continuing through on
20   or about September 19, 2020, in Los Angeles County, within the
21   Central District of California, and elsewhere, defendant CHRISTIAN
22   JEREMYAH JAMES, and others known and unknown to the Acting United
23   States Attorney, each aiding and abetting the others, knowingly and
24   with intent to defraud, used unauthorized access devices (as defined
25   in Title 18, United States Code, Sections 1029(e)(1) and (3)),
26   namely, debit cards in the names of victims J.Y., S.P., D.A., L.W.,
27   W.P., S.G., J.H., and J.E., and by such conduct obtained things of
28   value, their value together totaling at least $1,000, during a one-
      Case 2:21-cr-00167-GW Document 25 Filed 04/07/21 Page 2 of 3 Page ID #:74



 1   year period, with said use having an effect on interstate and foreign

 2   commerce.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
      Case 2:21-cr-00167-GW Document 25 Filed 04/07/21 Page 3 of 3 Page ID #:75



 1                                     COUNT TWO

 2                        [18 U.S.C. §§ 1028A(a)(1), 2(b)]

 3        On or about September 3, 2020, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant CHRISTIAN

 5   JEREMYAH JAMES knowingly transferred, possessed, and used, and

 6   willfully caused to be transferred, possessed, and used, without

 7   lawful authority, a means of identification that defendant JAMES knew

 8   belonged to another person, namely, the name of J.Y., during and in

 9   relation to the offense of Use of Unauthorized Access Devices, a

10   felony violation of Title 18, United States Code, Section 1029(a)(2),

11   as charged in Count One of this Information.

12

13                                          TRACY L. WILKISON
                                            Acting United States Attorney
14

15

16                                          BRANDON D. FOX
                                            Assistant United States Attorney
17                                          Chief, Criminal Division
18                                          BENJAMIN R. BARRON
                                            Assistant United States Attorney
19                                          Chief, Santa Ana Branch Office
20                                         DANIEL H. AHN
                                           Assistant United States Attorney
21                                         Deputy Chief, Santa Ana Branch
                                           Office
22
                                            CHARLES E. PELL
23                                          Assistant United States Attorney
                                            Santa Ana Branch Office
24

25

26

27

28

                                            3
